Citation Nr: 1409535	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  12-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an effective earlier than May 25, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective earlier than May 8, 2009, for the grant of a 70 percent scheduler rating for service-connected PTSD.

REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. B

ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

FINDINGS OF FACT

1.  A formal claim for service connection for PTSD was received by VA on May 25, 2006; there is no prior formal or informal claim.

2.  In a rating decision April 2007, the RO granted service connection for PTSD and assigned a 50 percent rating effective May 25, 2006, which became final.

3.  An informal claim for an increased rating for PTSD was received by VA on October 22, 2008; there is no prior formal or informal claim and it is not factually ascertainable that an increase occurred within a one-year period preceding the claim.

CONCLUSIONS OF LAW

1.  The criteria for legal entitlement to an effective date earlier than May 25, 2006, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002).





2.  The criteria for legal entitlement to an effective date of October 22, 2008, for a 70 percent rating for service-connected PTSD have been met.  38 U.S.C.A. § 5110 (West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claim for an earlier effective date for the grant of service connection for PTSD as the law is dispositive, the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).



On the claim for an effective date earlier for a 70 percent rating, the RO provided post-adjudication VCAA notice by letter, dated in June 2011.  As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated by a statement of the case dated in May 2012.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service records as well as his VA and private medical records.  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  And a medical examination or medical opinion is not needed to decide the claims for earlier effective dates.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria for Assigning an Effective Date 

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increase: report of VA examination or treatment or VA hospitalization.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1).





Rating Criteria for PTSD

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).





Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Evidence 

In an application for VA disability compensation received by VA on October 9, 1984, the Veteran sought service connection for a shrapnel fragment wound of the abdomen.  In another application for VA disability compensation received by VA on October 23, 2003, the Veteran again sought service connection for a shrapnel fragment wound of the abdomen.  The RO properly recognized the second application as a claim for an increased rating for the shrapnel fragment wound as such disability was already service-connected.  Neither application included any reference to a psychiatric disorder.

In a statement received by VA on May 25, 2006, the Veteran indicated that he sought service connection for PTSD.  In an April 2007 rating decision, the RO awarded service connection for PTSD with an initial rating of 50 percent, and assigned an effective date of May 25, 2006.  The RO sent notice of the award to the Veteran on April 23, 2007.  No additional evidence or statements were received from the Veteran within the year following notice of the decision.

In a statement received by VA on October 22, 2008, the Veteran indicated that his PTSD had worsened in severity.  The RO recognized the statement as a claim for an increased rating and provided the Veteran an examination in November 2008.

At the November 2008 VA examination, the Veteran reported that he had not received any treatment for his PTSD, but had been self-medicating with alcohol.  The examiner determined that the Veteran's PTSD symptoms had substantially worsened since the April 2007 VA examination, and his prognosis was guarded and poor.  


The VA examiner expressed the opinion that the effect of PTSD on the Veteran's occupational and social functioning was markedly severe and substantially more than what was measured during the examination in April 2007.  A GAF of 50 was assigned.

In a rating decision in December 2008, the RO denied an increased rating.  The RO sent notice to the Veteran on December 24, 2008.  

In a statement received by VA on May 8, 2009, the Veteran requested service connection for four disabilities.  This statement did not include any reference to the service-connected PTSD or any other psychiatric disorder.

In a statement received by VA in August 2009, the Veteran requested reconsideration of the December 2008 rating decision.  He also submitted medical evidence in support of his request consisting of an August 2009 letter from Dr. Sword, a private physician.  

In the letter Dr. Sword reported that the Veteran's PTSD had worsened since he had been awarded a 50 percent rating.  Dr. Sword explained that the Veteran was suffering from repression and denial, and was a symptom minimizer.  Dr. Sword noted that the Veteran's symptoms had increased.  Based on a psychological examination, the GAF score was estimated at 44.  The diagnosis was severe PTSD.

The RO accepted the August 2009 statement as an informal claim for an increased rating for PTSD, and provided the Veteran a VA examination in December 2009.  

In December 2009 on VA examination, the Veteran stated that since the last examination he had had very limited social interaction, had not worked, and had a history of violence or assaultiveness (i.e. road rage, outbursts, and threatening behavior).  




The VA examiner stated that the Veteran continued to be severely affected by PTSD and symptoms appear to have continued and increased.  The VA examiner further noted that the Veteran had a long history of industrial impairment that was directly related to PTSD.  

In a rating decision in April 2010, the RO granted an increased rating of 70 percent for the PTSD under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411, from May 8, 2009.  The Veteran was notified of the decision and of his appellate rights by letter dated April 30, 2010.

In a statement received by VA in May 2010, the Veteran requested reconsideration of the April 2010 rating decision as well as entitlement to a total disability rating based on employability (TDIU).  He also submitted medical evidence from Dr. Sword which discussed the severity of PTSD.  The RO accepted this statement as an informal claim for an increased rating and TDIU, and in a rating decision in September 2010, the RO denied an increased rating and continued the 70 percent rating for PTSD.  A TDIU was granted.

On April 12, 2011, VA received a notice of disagreement from the Veteran for the effective date assigned for the grant of the 70 percent disability rating for PTSD.

Analysis

Earlier Effective Date for the Grant of Service Connection for PTSD

The Veteran contends that he is entitled to an effective date earlier than May 25, 2006, for the grant of service connection for PTSD.  He seeks an effective date in 1973.






Based on the procedural history of this case, the Veteran is not entitled to an earlier effective date for the grant of service connection for PTSD.  The April 2007 rating decision, wherein the RO awarded service connection for PTSD, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran was notified of the decision and of his appellate rights by letter in April 2007, but he did not appeal the effective date assigned for the grant of service connection.  And no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the rating decision to the Veteran such as to have been considered as having been filed in connection with the claim.  38 C.F.R. § 3.156(b).

The only remedy to overcome finality is by a request for revision based on clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  Otherwise, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  When such a freestanding claim for an earlier effective date is raised, the United States Court of Appeals for Veterans Claims (the Court) has held that such an appeal should be dismissed.   

The Veteran has not requested a revision of the April 2007 rating decision based on CUE.  In light of Rudd, the Board is without legal authority to take jurisdiction of this claim.  Accordingly, the claim for an effective date earlier than May 25, 2006, for the award of service connection for PTSD must be dismissed.

B. Earlier Effective Date for the Grant of a 70 Percent Rating for PTSD

The Veteran seeks an effective date earlier than May 8, 2009, for the 70 percent schedular rating for PTSD.  The RO has assigned the current effective date of May 8, 2009, finding it to be the earliest date of an increased rating claim.



The Board finds that the earliest date upon which a claim for a higher rating for PTSD was received by VA, was October 22, 2008.  

The April 2007 rating decision, wherein the RO awarded the initial 50 percent rating for PTSD, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Veteran was notified of the decision and of his appellate rights by letter in April 2007, but he did not appeal the initial disability rating that was assigned for PTSD.  And no new and material evidence was received by VA within one year from the date that the RO mailed notice of the rating decision to the Veteran, such as to have been considered as having been filed in connection with the original claim.  38 C.F.R. § 3.156(b).  The Veteran has not requested a revision of the April 2007 rating decision based on CUE.  

And, no medical evidence was received into the file or was constructively of record between April 2007 and October 2008, such that it may be argued that there was a prior informal claim for an increased rating.  38 C.F.R. § 3.157(b).

The Board further finds that the claim received on October 22, 2008, has been pending since the December 2008 rating decision that denied an increased rating for PTSD.  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Here, new and material evidence, that is the August 2008 correspondence from Dr. Sword and the December 2009 VA examination report was received within a year of the unappealed December 2008 rating decision.  Thus, the claim remained pending.

Accordingly, the claim for a higher rating has been pending since the December 2008 rating decision, that is, since an informal claim for an increased rating was received on October 22, 2008.   






The Board also finds that the evidence, as a whole, supports entitlement to a 70 percent schedular rating since the date of the October 2008 claim.  See DeLisio v. Shinseki, 25 Vet.App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)); Tatum v. Shinseki, 24 Vet.App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  

The VA examiner in November 2008 stated that the Veteran's PTSD had substantially worsened since the April 2007 VA examination.  He also stated that the PTSD symptoms had a markedly severe effect on the Veteran's occupational and social functioning.  A GAF score of 50 was assigned, which is indicative of serious symptoms.  In December 2009 on VA examination, the severe symptoms PTSD had continued.  

Finally, the Board finds that an effective date earlier than October 22, 2008, is not warranted under 38 C.F.R. § 3.400(o)(2) as it is not factually ascertainable that an increase in disability had occurred within the year preceding the receipt of the claim in October 22, 2008.  The record does not contain any statements from the Veteran describing the nature and severity of his PTSD symptoms within this timeframe.  And, there is no medical evidence, VA or private, in the file showing treatment for PTSD.  The Veteran denied having received any treatment for PTSD at the VA examinations in April 2007 and November 2008.   










In sum, an earlier effective date of October 22, 2008, is warranted for the grant of a 70 percent schedular rating for service-connected PTSD.  There is no other legal basis by which an even earlier effective date may be assigned.  


ORDER

The claim for an effective date earlier than May 25, 2006, for the award of service connection for PTSD is dismissed.

An effective date of October 22, 2008, for the award of a 70 percent schedular rating for service-connected PTSD is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


